Exhibit 10.9

 

Executive Officer Fiscal Year 2008 Bonus Plan

VistaPrint Limited

July 1, 2007 to June 30, 2008

 

The Executive Officer Bonus Plan (the “Plan”) will be reviewed annually and may
be changed at any time by the Compensation Committee of the Board of Directors
of VistaPrint Limited (the “Company”). The Company does not guarantee that a
bonus plan will exist each year, or that bonuses will be paid in any given
quarter or year. The Plan does not guarantee continued employment with the
Company. The Plan is based on Company performance and the Company reserves the
exclusive right to modify or terminate the Plan at its discretion at any time.
For purposes of illustration and not limitation, the Company may modify its
financial targets should it participate in a business combination.

 

I. Eligibility

 

Executive officers of the Company and its various subsidiaries, as designated by
the Board of Directors of VistaPrint Limited, are eligible to participate in the
Plan. The current executive officers and their target bonus compensation under
the plan are set forth in Annex A hereto. Executive officers hired or designated
during fiscal year 2008 are eligible for a prorated bonus based on eligible base
salary earnings for the remainder of the quarter.

 

II. Participation Levels

 

All executive officers’ incentive bonuses will be determined in accordance with
the Plan. Eligible bonus will be based on a fixed target of a given dollar
amount but may be less than, equal to, or greater than the target bonus based
upon the Company’s overall performance against its financial goals.

 

III. Company Goals: Revenue and Earnings Per Share (EPS)

 

Executive Officer bonuses shall be based solely upon the Company’s performance
against quarterly and annual revenue and earnings per share goals that have been
determined by the Board of Directors of VistaPrint Limited. The EPS and the
Revenue bonus goals and achievement against those goals are based on the
worldwide earnings per share, excluding share based compensation expense, and
the worldwide revenues of VistaPrint Limited.

 

  Ÿ  

Bonuses are to be paid quarterly, approximately 30 days following the
publication by management of the Company’s quarterly financial results.

 

  Ÿ  

Target bonuses for executive officers will be allocated into two categories as
follows: 50% to achievement of Revenue targets, and 50% to achievement of



--------------------------------------------------------------------------------

 

EPS targets. Such targets shall be based upon budget targets established by the
Board of Directors.

 

  Ÿ  

For the purposes of the bonus calculation:

 

  ¡  

“Revenue” is defined as net revenue for the consolidated whole of VistaPrint
Limited and all of its subsidiaries; and

 

  ¡  

“EPS” is defined as earnings per share, on a fully diluted basis, calculated in
accordance with US GAAP but excluding share based compensation expense
determined in accordance with FAS 123R, for the consolidated whole of VistaPrint
Limited and all of its subsidiaries.

 

  Ÿ  

No quarterly executive officer bonuses will be paid for either Revenue or EPS
achievements if, for that quarter, Revenue is less than 90% of budget goals; or
if, for that quarter, EPS is less than 90% of budget goals. Thereafter, bonuses
will be paid for each category independently according to the tables below.

 

Revenue  

Earnings Per

Share

% of

Target

 

Bonus

Multiplier

 

% of

Target

 

Bonus

Multiplier

£89.99%   0%   £89.99%   0% 90%   50%   90%   25% 100%   100%   100%   100% 105%
  200%   ³110%   200% ³110%   300%    

 

  Ÿ  

Interpolate a straight line between the above table entries.

 

  Ÿ  

Example for an executive with a total target quarterly bonus of $30,000: if
Company achieves 105% of its Revenue target and 90% of EPS target, the executive
gets (200% x $15,000) + (25% x $15,000) = $33,750 actual bonus.

 

  Ÿ  

End-of-year true-up clause for executive officers: upon publication of audited
financials for a given fiscal year, fourth quarter bonuses will be adjusted
upward (or downward as far as zero Q4 bonus) so that the full-year actual
bonuses paid reflect the full-year actual results achieved.



--------------------------------------------------------------------------------

ANNEX A

 

To Executive Officer Fiscal Year 2008 Bonus Plan

 

Executive Officers and Target and Maximum Bonuses

 

Executive Officer

        Target


    Quarterly Bonus    

   Target


  Annual  
Bonus

   Maximum


Annual
Bonus

Robert Keane

  

President, CEO

   $103,750    $415,000    $1,037,500

Wendy Cebula

  

EVP, Chief Operating Officer

   $37,500    $150,000    $375,000

Anne Drapeau

  

EVP, Chief People Officer

   $37,500    $150,000    $375,000

Harpreet Grewal

  

EVP, Chief Financial Officer

   $37,500    $150,000    $375,000

Janet Holian

  

EVP, Chief Marketing Officer

   $37,500    $150,000    $375,000